DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “series connector electrically coupled between the LED and the resonant driver circuit” in claim 1 and 14 the specification states the LED and series connector are a tuned oscillator (24) that is part of a bigger circuit called the resonant driver circuit (22), these are not separate circuits connected to each other one is a part of a larger circuit forming an electric oscillator (paragraphs 42 and 43, see 112 rejection below); “direct conductive tracks that connect terminals of the LED to the resonant driver circuit” in claim 2 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim is unclear with respect to the specification. More specifically, the claim requires a resonant driver circuit with an electric oscillator, then adds a tuned LC circuit connected to the resonant driver circuit. The claim appears to be claiming three separate elements that form a lighting device. The specification, on the other hand describes a resonant driver circuit 22 corresponds to an LC electronic oscillator circuit (paragraph 43) with a tuned circuit (24) (paragraph 42). According, to these paragraphs it appears the resonant driver circuit 22 includes a tuned circuit (24), the resonant driver circuit (22) with the tuned circuit (24) functions like an LC electronic oscillator circuit. So, from the Examiner’s understanding the tuned circuit (24) is the electronic oscillator circuit. The specification does not make it clear there is a separate oscillator circuit, tuned circuit and resonant driver circuit. Even when describing the Colpitts oscillator circuit in paragraphs 23 and 46, the LC tuned circuit (36/26) forms the Colpitts oscillator of the resonant driver circuit (see fig. 4). The specification described a resonant driver circuit (22) includes an LC oscillator circuit, which is the tuned circuit (24 or 36/26). Also, it is unclear how the LED of the tuned LC circuit is connected to the resonant driver circuit by way of a series connector in claim 1, when the specification describes the resonant driver circuit (22) as an LC oscillator circuit/tuned circuit (24 or 36/26) (paragraphs 42, 43 and 46, fig. 2 and 4). The resonant driver circuit (22) is not a separate circuit from the LC oscillator circuit/tuned circuit (24), the driver circuit (22) includes the oscillator circuit (24). The Examiner will interpret the claim in this manner, that the tuned LC circuit is the electronic oscillator circuit of the resonant driver circuit, as described in paragraphs 42, 43 and 46 with respect to figure 2 of the Applicant’s specification. 
Claims 2-13 are rejected because of their dependency on claim 1.
In regards to claim 8, the limitation “Colpitts oscillator circuit” as the oscillator is unclear with respect to the specification. The claim seems to be stating there is a separate Colpitts oscillator circuit and a tuned LC circuit, this is not described in the specification. According to figure 4, the tuned LC circuit (36/26) is part of the Colpitts oscillator circuit, they are not separate from each other (see fig. 4). A Colpitts oscillator circuit is typically an inductor and two capacitors, which means that the tuned LC circuit (36/26) is the Colpitts oscillator circuit (paragraph 46).
In regards to claim 14, the claim is unclear with respect to the specification. More specifically, the claim requires a resonant driver circuit with an electric oscillator, then adds a tuned LC circuit connected to the resonant driver circuit. The claim appears to be claiming three separate elements that form a lighting device. The specification, on the other hand describes a resonant driver circuit 22 corresponds to an LC electronic oscillator circuit (paragraph 43) with a tuned circuit (24) (paragraph 42). According, to these paragraphs it appears the resonant driver circuit 22 includes a tuned circuit (24), the resonant driver circuit (22) with the tuned circuit (24) functions like an LC electronic oscillator circuit. So, from the Examiner’s understanding the tuned circuit (24) is the electronic oscillator circuit. The specification does not make it clear there is a separate oscillator circuit, tuned circuit and resonant driver circuit. Even when describing the Colpitts oscillator circuit in paragraphs 23 and 46, the LC tuned circuit (36/26) forms the Colpitts oscillator of the resonant driver circuit (see fig. 4). The specification described a resonant driver circuit (22) includes an LC oscillator circuit, which is the tuned circuit (24 or 36/26). Also, it is unclear how the LED of the tuned LC circuit is connected to the resonant driver circuit by way of a series connector in claim 1, when the specification describes the resonant driver circuit (22) as an LC oscillator circuit/tuned circuit (24 or 36/26) (paragraphs 42, 43 and 46, fig. 2 and 4). The resonant driver circuit (22) is not a separate circuit from the LC oscillator circuit/tuned circuit (24), the driver circuit (22) includes the oscillator circuit (24). The Examiner will interpret the claim in this manner, that the tuned LC circuit is the electronic oscillator circuit of the resonant driver circuit, as described in paragraphs 42, 43 and 46 with respect to figure 2 of the Applicant’s specification.
Claims 15-20 are rejected because of their dependency on claim 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 6, 7, 11, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tien et al. (US 20140104592).
Re claim 1: Tien teaches a lighting device, comprising: a resonant driver circuit (fig. 2 and 4), comprising: a resonant driver circuit (32/33/25/22/23/21) comprising an electronic oscillator circuit (21/32/33); and a tuned LC circuit (32/33/21) consisting of a light-emitting diode (LED) (21) to be operated at an operating frequency that corresponds to a resonance frequency of the LED (paragraph 44) and a series connector (32/33) electrically coupled between the LED (21) and the resonant driver circuit (32/33/25/22/23/21) (see fig. 4).
Re claim 6: Tien teaches the lighting device, wherein the operating frequency is larger than 40 MHz (paragraph 23).
Re claim 7: Tien teaches the lighting device, wherein the operating frequency is larger than 70 MHz (paragraph 23).
Re claim 11: Tien teaches the lighting device, wherein the LED (21) is configured to emit light in the infrared range (paragraph 23, claim 4).
Re claim 14: Tien teaches a time of flight system (fig. 1, 2 and 4) comprising a time of flight sensor (9) (paragraph 25), comprising: a resonant driver circuit (32/33/25/22/23/21) comprising an electronic oscillator circuit (21/32/33); and a tuned LC circuit (32/33/21) consisting of a light-emitting diode (LED) (21) to be operated at an operating frequency that corresponds to a resonance frequency of the LED (paragraph 44) and a series connector (32/33) electrically coupled between the LED (21) and the resonant driver circuit (32/33/25/22/23/21) (see fig. 4).
Re claim 17: Tien teaches the system, wherein the operating frequency is larger than 40 MHz (paragraph 23).
Re claim 18: Tien teaches the system, wherein the operating frequency is larger than 70 MHz (paragraph 23).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. (US 20140104592) in view of Morita et al. (US 20180088213).
Re claims 2 and 15: Tien teaches the tuned LC circuit (32/33/21) consisting of the light-emitting diode (LED) (21) to be operated at the operating frequency that corresponds to the resonance frequency of the LED (paragraph 44) and the series connector (32/33) electrically coupled between the LED (21) and the resonant driver circuit (32/33/25/22/23/21) (see fig. 4), but does not specifically teach wherein the series connector comprises one of more direct conductive tracks that connect terminals of the LED to the resonant driver circuit. Morita teaches a tuned LC circuit (105/103) consisting of a light-emitter (103) and a series connector (105) electrically coupled between the light emitter (103) and a resonant driver circuit (101/105/102/103/104) (fig. 2), wherein the series connector (105) comprises one of more direct conductive tracks (105) that connect terminals of the light emitter (103) to the resonant driver circuit (101/105/102/103/104) (fig. 2, paragraphs 12-16). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use conductive tracks as part of the series connector of Tien similar to Morita in order to use connection with a desired inductance reducing the attenuation value of light providing for more efficient emission pulses for the LED. 

10.	Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. (US 20140104592) in view of Lenius et al. (US 9368936) and Niimura (US 10989813).
Re claims 3 and 16: Tien teaches the tuned LC circuit (32/33/21) consisting of a light-emitting diode (LED) (21) to be operated at an operating frequency that corresponds to a resonance frequency of the LED (paragraph 44) and a series connector (32/33) electrically coupled between the LED (21) and the resonant driver circuit (32/33/25/22/23/21) (see fig. 4), but does not specifically teach wherein the series connector has an inductance and capacitance that is lower than a parasitic inductance and a parasitic capacitance of the LED. Lenius teaches wherein a series connector (510) has a capacitance that is lower than a parasitic a parasitic capacitance of a light emitter (518/516) (fig. 5, col. 19, lines 42-45, the combined capacitance of 518/516 would be larger than the capacitance of element 510). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the capacitance of the series connector less than the parasitic capacitance of the LED in Tien similar to Lenius in order to more efficiently control the pulsed light from the LED providing for more efficient lighting device. Tien as modified by Lenius does not specifically teach wherein the series connector has an inductance that is lower than a parasitic inductance of the LED. Niimura teaches wherein a series connector (15A) has an inductance that is lower than a parasitic inductance of the LED (15P) (see fig. 2, col. 4, lines 47-49). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the series connector has an inductance that is lower than a parasitic inductance of the LED similar to Niimura with the circuit of Tien as modified by Lenius in order to more efficiently control the pulsed light from the LED providing for more efficient lighting device. 

11.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. (US 20140104592) in view of Philippbar et al. (US 20110291578).
Re claim 4: Tien teaches wherein the resonant driver circuit comprises a laser driver (22) (fig. 4), wherein the resonant driver circuit further comprises an amplifier and a feedback loop electrically coupled to the amplifier. Philippbar teaches wherein a resonant driver circuit (350) further comprises an amplifier (358/352) and a feedback loop (356) electrically coupled to the amplifier (358/352) (see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use and amplifier and feedback loop similar to Philippbar with the driver circuit of Tien in order to control the signal to the LED to maintain stability providing for higher quality lighting device.
Re claim 5: Tien as modified by Philippbar teaches the lighting device, wherein the amplifier (Philippbar, 358/352) comprises at least one field-effect transistor (Philippbar, 352, see fig. 4).

12.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. (US 20140104592) in view of Mokkapati et al. (US 5535968).
Re claim 8: Tien teaches various structure for the electronic oscillator circuit (32/33) (fig. 4, paragraph 47), but does not specifically teach a Colpitts oscillator circuit. Mokkapati teaches an electronic oscillator circuit that is a Colpitts oscillator circuit (22) (fig. 2, col. 2, lines 44-48). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a Colpitts oscillator similar to Mokkapati with the resonant driver of Tien in order to generate sinusoidal signals at very high frequencies while maintaining stability providing for an improved lighting device at higher operating frequencies. 

13.	Claim(s) 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. (US 20140104592) in view of Heizmann et al. (US 20100128247).
Re claims 9 and 19: Tien teaches a resonant driver circuit (32/33/25/22/23/21) comprising an electronic oscillator circuit (21/32/33); and a tuned LC circuit (32/33/21) consisting of a light-emitting diode (LED) (21) to be operated at an operating frequency that corresponds to a resonance frequency of the LED (paragraph 44) and a series connector (32/33) electrically coupled between the LED (21) and the resonant driver circuit (32/33/25/22/23/21) (see fig. 4), but does not specifically teach further comprising a synchronization circuit that synchronizes at least one of a phase or the operation frequency of the tuned circuit to a reference oscillation signal. Heizmann teaches a synchronization circuit (20) that synchronizes at least one of a phase or an operation frequency of a tuned circuit (26) to a reference oscillation signal (paragraphs 14, 77-84, claims 1-3 and figure 2, 4 and 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a synchronization circuit similar to Heizmann with the circuit of Tien in order to precisely time measurements and transmission of the light emitter providing for more accurate measurements of distance. 
Re claims 10 and 20: Tien as modified by Heizmann teaches the lighting device, wherein the synchronization circuit provides a phase-locked loop (Heizmann, 52/54) (Heizmann, PLL, see fig. 4 and 5).

14.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al. (US 20140104592) in view of Cantin et al. (US 20130314711).
Re claim 12: Tien teaches a resonant driver circuit (32/33/25/22/23/21) comprising an electronic oscillator circuit (21/32/33); and a tuned LC circuit (32/33/21) consisting of a light-emitting diode (LED) (21) to be operated at an operating frequency that corresponds to a resonance frequency of the LED (paragraph 44) and a series connector (32/33) electrically coupled between the LED (21) and the resonant driver circuit (32/33/25/22/23/21) (see fig. 4), but does not specifically teach wherein the resonant driver circuit comprises an end switch. Cantin teaches a resonant circuit (90/94/98) comprises an end switch (90) (see fig. 9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an end switch similar to Cantin with the circuit of Tien in order to control the light emitter in a desired manner providing for a more versatile design.
Re claim 13: Tien as modified by Cantin teaches the lighting device, wherein the end switch (Cantin, 90) comprises at least one gate switch (Cantin, 90, switches gate of 94, see fig. 9).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878